 FOUNTAIN VALLEY REGIONAL HOSPITAL549Fountain Valley Regional Hospital and MedicalCenter and United Nurses Association of Cali-fornia. Cases 21-CA-26200, 21-CA-26571, and21-CA-26572.January 26, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYUpon charges filed by the Union on June 3 andDecember 30, 1988, the General Counsel of theNational Labor Relations Board by the RegionalDirector for Region 21 issued a consolidated com-plaint and notice of hearing dated February 1,1989 The complaint alleges that the Respondenthas violated Section 8(a)(5) and (1) of the NationalLabor Relations Act by refusing the Union's re-quest to bargain following the Union's certificationin Case 21-RC-17879,' and by implementing cer-tain changes in the terms and conditions of employ-ment of unit employees without pnor notificationto and bargaining with the UnionOn May 5, 1989, the General Counsel, the Re-spondent, and the Union filed with the Board ajoint motion to transfer this proceeding to theBoard and for approval of the parties' stipulation offacts The parties agreed that the charges, the con-solidated complaint and notice of hearing, the Re-spondent's answer, and the stipulation of facts withattached exhibits constitute the entire record in thiscase and that no oral testimony was necessary ordesired by the parties The parties further stipulat-ed that they waived a hearing and the making offindings of fact, conclusions of law, and the issu-ance of a decision and recommended Order by anadministrative law judge, and submitted the casedirectly to the Board for findings of fact, conclu-sions of law, and a Decision and OrderOn June 29, 1989, the Board issued an ordergranting the joint motion, approving the stipulationof facts, and transfernng the proceeding to theBoard All parties subsequently filed briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelOn the entire record, the Board makes the fol-lowing' Official nonce is taken of the "record' in the representation proceed-ing as defined in the Board's Rules and Regulations, Secs 102 68 and102 69(g), Frontier Hotel, 265 NLRB 343 (1982)FINDINGS OF FACTI JURISDICTIONThe Respondent is a California corporation en-gaged in the operation of an acute care hospital inFountain Valley, California Dunng the 12-monthperiod preceding the execution of the parties' stipu-lation of facts, the Respondent denved gross reve-nues in excess of $250,000, and during the sameperiod of time purchased and received goods andproducts valued in excess of $50,000 directly fromsuppliers located outside the State of CaliforniaWe find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) and a health care institution within themeaning of Section 2(14) of the ActWe further find that the Union, United NursesAssociation of California, is a labor organizationwithin the meaning of Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA FactsFollowing an election held April 30 and May 1,1987, and litigation of the Respondent's objectionsand challenges concerning the election, the Unionwas certified on October 17, 1988,2 as the collec-tive-bargaining representative of the employees inthe following appropriate unitAll full-time and regular part-time professionalemployees employed in the following classifi-cations medical librarian, accountant, senioraccountant, cost accountant, computer pro-grammer, internal auditor, patient representa-tive, utilization review coordinator, peerreview coordinator, radiologic education coor-dinator, registered nurses, admitting nurse, preadmit R N, nurse epidemiologist, patient coor-dinator, cath lab R N, charge nurses, interimpermittees, cardiac rehab R N, Medical tech-nologist supervisors, medical technologists,clinical instructors, pennatal instructors, regis-tered pharmacists including pediatric pharma-cist and satellite pharmacist, registered dieti-cians, social workers including clinical socialworkers, maternal-child social workers andmedical social workers, speech pathologists,registered physical therapists, and registeredoccupational therapists employed by the Em-ployer at its facility located at 17100 EuclidAvenue, Fountain Valley, California, exclud-ing nonprofessional employees, physicians,residents, interns, head nurses, assistant headnurses, assistant director of nursing P M, as-2 All subsequent dates are in 1988 unless otherwise noted297 NLRB No 82 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsistant director of nursing nights, associate di-rector of nursing, operating room supervisor,director of nursing services, manager of nurs-ing education, director of fiscal services, con-troller, business office manager, data process-ing manager, data processing supervisors, man-ager of internal review, utilization review su-pervisor, quality review supervisor, director ofnutrition, assistant director of food services, as-sistant director of nutrition, cafeteria specialevents coordinator, director of human re-sources, employment manager, director ofpharmacy, assistant chief pharmacist, directorof respiratory therapy, supervisor of respirato-ry therapy, director of radiology, radiology su-pervisors, director of physical therapy, direc-tor of cardiology, laboratory director, chieftechnologist, assistant chief technologist, su-pervisor of cardiology, cardiac rehab coordi-nator, system review coordinator, staffing co-ordinator, dialysis coordinator, director ofmedical records, assistant director of medicalrecords, mailroom supervisor, director of ad-ministrative services, administrator, respiratorycare practitioner I, respiratory care practition-er II, respiratory care practitioner applicant,radiologic technologist I, radiologic technolo-gist II, senior radiologic technologist I, seniorradiologic technologist II, C T technologist,C T scan coordinator, special procedure tech-nologist, ultrasound technologist I, ultrasoundtechnologist II, nuclear medicine tech I, spe-cial procedure technologist in cardiac cath lab,cardiovascular technologist, LVN I, LVN II,engineering and maintenance employees, officeclerical employees, environmental service em-ployees, marketing and public relations em-ployees, business office employees, purchasingand central supply employees, pharmacyclerks, pharmacy technicians and messengers,nurse assistants, ward secretaries, nursing ad-ministrative secretaries, monitor technicians,operating room technicians, computer opera-tors I and II, data entry clerks, tumor regis-trar, coding coordinator, watchmen, guardsand supervisors as defined in the ActThe Union continues to be the exclusive represent-ative under Section 9(a) of the Act Since aboutOctober 20 the Union has requested the Respond-ent to bargain, and since about October 31 the Re-spondent has refused the Union's requestAt some point during the previous May, the Re-spondent implemented a change in the rate andmode of compens.ition for certain ICU nurses inthe bargaining unit About November 1 the Re-spondent converted its merit pay program for bar-gaining unit employees from a step system of meritcompensation to a criteria-based performance man-agement system (also identified in the record as a"pay-for-performance" system) Also about No-vember 1, the Respondent implemented a two-tierwage payment system for regular part-time regis-tered nurses in the bargaining unit -All three ofthese changes in unit employees' compensationwere implemented by the Respondent withoutprior notification to or bargaining with the UnionPrior to June the Union saw a copy of a notice toemployees, distributed and posted by the Respond-ent and dated May 5, concerning a new compensa-tion package, and a copy of a memorandum with afour-page attachment, dated May 12, which theRespondent had distributed to certain nurses, con-cerning a new salary structure and pay range pro-gram being implemented The May 5 memorandumand the May 12 memorandum and attachment areannexed as appendices A and B, respectivelyB Contentions of the PartiesWith respect to the Respondent's refusal to rec-ognize the Union as the certified representative ofthe unit employees, the General Counsel and theUnion contend that the Respondent was afforded afull opportunity to litigate representation issues inCase 21-RC-17879, and that the Respondent doesnot now present any new matters or special cir-cumstances assertedly affecting the Union's certifi-cation Regarding the three alleged unilateralchanges, the General Counsel and the Union con-tend that it is undisputed that all of them involvedterms and conditions of employment of unit em-ployees and that they were made without notifyingand bargaining with the Union They further arguethat all the changes were implemented at a timewhen the Respondent had a legal duty to bargainwith the Union, and finally, that Section 10(b) doesnot constitute a bar to any of the unfair labor prac-tice allegationsThe Respondent contends that the Board's certi-fication of the Union was improper because of theRegional Director's misinterpretation of the parties'stipulation concerning employees' voting eligibilityin the election, and that accordingly it has not un-lawfully refused to recognize the Union With re-spect to the alleged unilateral changes, the Re-spondent contends that it had no duty to bargain inlight of the Union's invalid certification Further,the Respondent contends that, notwithstanding itsfailure to give notification, the Union receivedactual notice of the changes before they were im-plemented The Respondent asserts that theUnion's having seen prior to June the Respondent'sMay 5 and 12 documents establishes the Union's FOUNTAIN VALLEY REGIONAL HOSPITAL551knowledge of the changes intended for implemen-tation, and that because the Union failed to requestbargaining concerning the changes, it acquiesced intheir implementation Finally, the Respondentargues that litigation of the November 1 change inits ment pay program is barred by Section 10(b)because, in light of the Union's awareness prior toJune of the May 5 and 12 documents, it had knowl-edge of the Respondent's intention to implementthe change for more than 6 months before the De-cember 30 unfair labor practice charge alleging thechange as unlawfulC DiscussionConcerning the Respondent's attack on the valid-ity of the Union's certification, the issue involvingthe parties' employee-eligibility stipulation is a rep-resentation matter that was fully litigated and de-cided in Case 21-RC-17879 3 The Respondentdoes not proffer any newly discovered and previ-ously unavailable evidence, nor does it allege anyspecial circumstances that would require the Boardto reexamine this or any other determination madein the representation proceeding We therefore findthat the Respondent has not raised a representationissue that is properly litigable in this unfair laborpractice proceeding See Pittsburgh Plate Glass Cov NLRB, 313 U S 146, 162 (1941) Accordingly,the Respondent's refusal since October 31 to recog-nize and bargain with the Union as the certifiedrepresentative of the unit employees is in violationof Section 8(a)(5) and (1)With respect to the Respondent's May change inICU nurses' rate and mode of compensation, theNovember 1 change in the Respondent's merit payprogram, and the November 1 change in the wage-payment system for regular part-time registerednurses, it is undisputed on this record that eachchange involved unit employees' wages and com-pensation These matters are thus mandatory sub-jects of bargaining See, e g, NLRB v Katz, 369U S 736 (1962) For the reasons set forth below,we find that the Respondent's unilateral action inimplementing each of the changes was unlawfulAs noted above, the Respondent raises certaindefenses in asserting that the changes were not un-lawful Its first one, that the Board's certification ofthe Union was improper, has been disposed ofabove The Respondent also contends that theUnion acquiesced in the implementation of thechanges because it did not request bargaining afterreceiving actual notice of the Respondent's inten-tion to make the changes The Respondent's posi-3 As a matter of record, on September 29, the Board denied the Re-spondent's request for review of the Regional Director's decision con-cerning the specific representation Issue the Respondent presently raisesnon is centered on the Union's awareness prior toJune of two documents•the May 5 notice to em-ployees and the May 12 memorandum and attach-ment It contends that these documents providedthe Union with notice, prior to implementation, ofthe three changes the Respondent contemplated 4It is true that "actual notice" of a contemplatedchange in employment conditions supplied from asource other than the employer may be sufficientto trigger the union's obligation to request bargain-ing See, e g, Kansas Education Assn, 275 NLRB638, 639 (1985) But, such notice must be clear andmust be received sufficiently in advance of imple-mentation to allow a reasonable opportunity to bar-gain concerning the change See, e g, AmericanDistributing Co v NLRB, 715 F 2d 446, 450 (9thCir 1983), cert denied 466 US 958 (1984), enfg264 NLRB 1413 (1982) What constitutes sufficientnotice of a change depends on all the circum-stances of a case Emhart Industries, 297 NLRB 215(1989)With regard to the changes in ICU nurses' rateand mode of compensation, the record shows thatthis change was implemented "in or about May1988," and that the Union became aware of theMay 5 and 12 documents "prior to June 1988"The stipulation does not indicate, however, when,"prior to June 1988," such awareness occurredThus, the Respondent has not established that theUnion received the documents prior to implemen-tation of the change so as to allow it a reasonableopportunity to bargain Accordingly, we find nomerit in the Respondent's defense concerning theMay unilateral change This change, unilaterallyimplemented during the pendency before the Boardof objections and challenges to the election andprior to the Union's certification, violated Section8(a)(5) and (1) Mike O'Connor Chevrolet, 209NLRB 701 (1974), enf denied on other grounds512 F 2d 684 (8th Cir 1975)Turning to the two changes made on November1, we cannot conclude, under all the circumstances,that the Respondent has shown the Union hadclear notice that the Respondent intended to makethe particular changes ultimately made on Novem-ber 1 such that the Union has waived its right tobargainRegarding the Respondent's November 1 changefrom a step system of merit compensation to "cnte-4 In claiming that the Union had prior knowledge of these changes, wenote that the Respondent relies solely on the Union s awareness of theMay 5 and 12 wntten communications to employees The Respondentdoes not claim, and the stipulation does not indicate, that the Union hadknowledge of any other communications to employees regarding theirterms and conditions of employment some of which have also been in-cluded as exhibits to the parties stipulation of facts 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDna-based performance management," we note thatthe only arguable reference to merit pay was theone-line statement in the four-page attachment tothe May 12 document, "Pay for Performance addi-tional pay, based upon specific performance re-quirements" We do not find that this statementconstitutes sufficient notice to trigger an obligationto request bargaining First, nothing on the face ofthe notice indicated that a "pay for performance"benefit constituted a change in the employees'terms and conditions of employment In particular,it is noted that the stated purpose for the May 12memorandum was to explain and clarify the specialper diem no-benefit program announced in theMay 5 memorandum The May 5 memorandumsaid nothing about a merit compensation plan Inthe "pre-June" period when the Union becameaware of the memoranda, it had not been certifiedand there is no evidence that it knew the status quoof the employees' terms and conditions of employ-ment Accordingly, notwithstanding that the par-ties have now stipulated that "pay for perform-ance" did constitute a change when it was eventu-ally implemented, there was no basis at the time ofthe notice for the Union to know a change was in-tended and that a request to bargain would be ap-propriate See, e g, Southwest Forest Industries, 278NLRB 228, 233 (1986) Finally, we note that over5 months passed between the May 12 memorandumand the implementation of the change According-ly, even if we were to find that the memorandagave clear notice that a change was intended, wefind that it could have been reasonably concludedthat the Respondent had abandoned any intentionto implement changes in the merit pay programRegarding the November 1 implementation of atwo-tier wage payment system, we note the follow-ing facts about the purported notice to the UnionThe May 5 notice made no reference to pay tiersThe cover sheet of the May 12 memorandum alsodid not refer to tiers, but stated that the implemen-tation of the new program of "per diem/no benefitbut scheduled" was unclear and that the attach-ment was provided to aid in understanding its eligi-bility requirements The only use of the word"tier" in the May 12 memorandum was in thesecond page of the attachment where "Tier 1" and"Tier 2" headed two columns of different payrates Also on the second page were examples ofpart-time employees' weekly pay with the explana-tion that tier 1 pay rates applied for the first 24hours and tier 2 rates applied for the additionalhours of the workweek examplesWe find that the May 5 and 12 memoranda didnot provide sufficent notice to obligate the Unionto request bargaining over a two-tier wage pay-ment system First, the memoranda did not indicatethat the use of pay tiers involved a change in ,theemployees' terms of employment As noted withregard to the November 1 change in merit pay, onthis record it has not been established that theUnion knew or had reason to know that the memo-randum described changes in the unit employees'terms of employment Second, even if the Unioncould have determined that the two-tier wagesystem was a change in terms of employment, astime went by and the plan was not implemented,the Union could have reasonably believed that theRespondent had decided not to go forward withthe planIn any event, even if this record did establishthat the Union had effective notice of the Respond-ent's intention to institute the November 1 changesalleged in the complaint, we would find that a re-quest by the Union to bargain about these matterswould have been futile in light of the Respondent'srefusal to recognize the Union as the collective-bargaining representative of the unit employees, asevidenced by its October 31 rejection of theUnion's bargaining request See, e g, IntersystemsDesign Corp, 278 NLRB 759, 760 (1986)The Respondent also contends that Section 10(b)bars the complaint allegation concerning its changein the ment pay program because the Union hadknowledge of the Respondent's intention to imple-ment this change for more than 6 months prior tothe filing of the unfair labor practice charge sup-porting the allegation The Respondent relies onthe same two documents discussed above to estab-lish the Union's knowledge For the reasons setforth above, these documents are insufficient to es-tablish that the Union had effective notice that theRespondent intended to make the change in itsmerit pay programAccordingly, in view of the discussion above, weconclude that the Respondent's November 1change in its merit pay program and its November1 implementation of a two-tier wage payment planfor regular part-time registered nurses, both insti-tuted without notice to and bargaining with theUnion, represented unlawful unilateral conduct andconstituted refusals to bargain in violation of Sec-tion 8(a)(5) and (1)CONCLUSIONS OF LAW1 By refusing on and after October 31, 1988, torecognize and bargain with the Union as the exclu-sive collective-bargaining representative of employ-ees in the appropriate unit, the Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act FOUNTAIN VALLEY REGIONAL HOSPITAL5532 By implementing a change in the rate andmode of compensation for certain unit employeesin May 1988, by instituting changes in its merit payprogram for unit employees on November 1, 1988,and by implementing a two-tier wage paymentsystem for certain unit employees on November 1,1988, all without prior notification to and bargain-ing with the Union, the Respondent has violatedSection 8(a)(5) and (1) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementWe shall also order the Respondent to rescind, atthe Union's request, the unlawful unilateral changesit has implemented, and to bargain with the Unionspecifically concerning the matters that were un-lawfully changed .. We shall further order that theRespondent make whole all employees for anylosses they may have suffered as a result of the Re-spondent's unlawful changes, with interest to becomputed in the manner prescnbed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987)To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mal--Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964), Burnett ConstructionGo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, Fountain Valley Regional Hospitaland Medical Center, Fountain Valley, California,its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Refusing to recognize and bargain withUnited Nurses Association of California as the ex-clusive bargaining representative of the employeesin the bargaining unit(b)Instituting changes in the rate and mode ofcompensation for certain ICU nurses, in the em-ployees' merit pay program, and in the wage pay-ment system for regular part-time registered nurseswithout prior notification to and bargaining withthe Union(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act-(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll full-time and regular part-time professionalemployees employed in the following classifi-cations medical librarian,. accountant, senioraccountant, cost accountant, computer pro-grammer, internal auditor, patient representa-tive, utilization review coordinator, peerreview coordinator, radiologic education coor-dinator, registered nurses, admitting nurse, preadmit R N, nurse epidemiologist, patient coor-dinator, cath lab R N, charge nurses, interimpermittees, cardiac rehab R N, medical tech-nologist supervisors, medical technologists,clinical instructors, permatal instructors, regis-tered pharmacists including pediatric pharma-cist and satellite pharmacist, registered dieti-cians, social workers including clinical socialworkers, maternal-child social workers andmedical social workers, speech pathologists,registered physical therapists, and registeredoccupational therapists employed by the Em-ployer at its facility located at 17100 EuclidAvenue, Fountain Valley, California, exclud-ing nonprofessional employees, physicians,residents, interns, head nurses, assistant headnurses, assistant director of nursing P M, as-sistant director of nursing nights, associate di-rector of nursing, operating room supervisor,director of nursing services, manager of nurs-ing education, director of fiscal services, con-troller, business office manager, data process-ing manager, data processing supervisors, man-ager of internal review, utilization review su-pervisor, quality review supervisor, director ofnutrition, assistant director of food services, as-sistant director of nutrition, cafeteria specialevents coordinator, director of human re-sources, employment manager, director ofpharmacy, assistant chief pharmacist, directorof respiratory therapy, supervisor of respirato-ry therapy, director of radiology, radiology su-pervisors, director of physical therapy, direc-tor of cardiology, laboratory director, chieftechnologist, assistant chief technologist, su-pervisor of cardiology, cardiac rehab coordi-nator, system review coordinator, staffing co-ordinator, dialysis coordinator, director of 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmedical records, assistant director of medicalrecords, mailroom supervisor, director of ad-ministrative services, administrator, respiratorycare practitioner I, respiratory care practition-er II, respiratory care practitioner applicant,radiologic technologist I, radiologic technolo-gist II, senior radiologic technologist I, seniorradiologic technologist II, C T technologist,C T scan coordinator, special procedure tech-nologist, ultrasound technologist I, ultrasoundtechnologist II, nuclear medicine tech I, spe-cial procedure technologist in cardiac cath lab,cardiovascular technologist, LVN I, LVN II,engineering and maintenance employees, officeclerical employees, environmental service em-ployees, marketing and public relations em-ployees, business office employees, purchasingand central supply employees, pharmacyclerks, pharmacy technicians and messengers,nurse assistants, ward secretaries, nursing ad-ministrative secretaries, monitor technicians,operating room technicians, computer opera-tors I and II, data entry clerks, tumor regis-trar, coding coordinator, watchmen, guardsand supervisors as defined in the Act(b) On the Union's request, rescind the unlawfulunilateral changes that were implemented in therate and mode of compensation for certain ICUnurses, in the employees' merit pay program,and/or in the wage payment system for regularpart-time registered nurses, and bargain with theUnion concerning these matters(c)Make whole all employees, with interest, forany losses they may have suffered as a result of theunlawful unilateral changes above(d)Post at its facility in Fountain Valley, Cali-fornia, copies of the attached notice marked "Ap-pendix C "5 Copies of the notice, on forms provid-ed by the Regional Director for Region 21, afterbeing signed by the Respondent's authonzed repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other matenal(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board FOUNTAIN VALLEY REGIONAL HOSPITAL555APPENDIX ACCPIPENSAT1M PACKAGE1988May 5, 1988As a major departure from past years of granting housewide compensation increaseswe have concluded that it will be more equitable to all to approach each jobclassification on a separate and competitive basis rather than attempt to apply onepercentage for all jobs within FVRNMG We believe that this individualizedapproach will result in maintaining far more competitive wages and salaries than inthe past We are pleased to share with you the followingOn April 10, 1988, we adjusted the salary structure in Respiratory Therapy andestablished pay ranges at a dollar level that is competitive with othercomparable hospitals in our recruitment arealThe second area reviewed was the Registered Nurse Classification and the newsalary structure will be effective with the pay period beginning May 8, 1988JOB CLASSIFICATIONFRCMTOINTERIM PERMITTEE$11 85512 90CLINICAL I RN$12 46-1514512 90- 18 06CLINICAL II R N513 09-1591$1393- 19 50PER DIEM/NO BENEFITSDAYS$16 96$19 00(UNSCHEDULED)EVES.=$18 02$20 00NIGHTS =$20 14$22 GONEW PROGRAM PER DIEM/NO BENEFIT (Within the Nursing Department)(SCHEDULED):DAYS = $26 00EVES = $28 00NIGHTS 530 00Department Heads and Supervisors will be meetily with Registered Nurses regardingthe adjustments, individUal rate of pay and details of the new scheduled per diemprogramWe will be going through several phases of competitive wage review over the next 6to 8 weeks at the Hospital and Development Company We will provide you with theinformation as soon as possible and appreciate your support'TUITION REIMBURSEMENTSpecial feature - Increase from $400 00 to S1,000 00 per year for full time and frcm$200 00 to $500 00 per year for part time I employeesEMPLOYEE REFERRAL PROGRAMSpecial featureS500.00 after 90 days, $500 00 after twelve (12) months of fulltime service.INFORMATICW PHONE NUMBER Ext 3091, in Hunan Resource to answer coestions."." ..-,,.."" 1 ' - C ( • e','. - . ..t ,t.Peter Szekrenyi, Dr P PIRobert C AckermanChief Executive OfficerAdministratorSTIP DCH. W-1 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMay 12, 1988APPENDIX BCOMPENSATION PACKAGE - 1988On May 5, 1988 we had announced a salary structure and payrange program campus wide.The implementation of the new "Special" program of perdiem/no benefit but scheduled categories for RegisteredNurses appeared to be unclear.We have developed this "Special" program specifically toreduce registry utilization. In order to be eligible forthis "Special" program, you must have worked at least 24hours per week at your regular rate of pay and havecommitted to at least one extra full shift per week.To aid in understanding the special eligibilityrequirements, we are pleased to present the attached programinformation for your review. This "Special" program may bemodified from time to time as a response to marketconditions. For further information please contact yourClinical Manager.In the next several weeks we will be reviewing with our full-time employees how we can better recognize their efforts and contributions to the Hospital. Peter Szekrenyi, Dr. P.H.Robert C. ckermanChief Emecutive OfficerAdministratorPAS:ja FOUNTAIN VALLEY REGIONAL HOSPITAL557APPENDIX B (continued)LNTAIN VALLEY REGIONAL N:SPITAL NO NEREGISTERED NURSE, FULL TIN(pENEFITS ELIGIBLEBENEFITINDEMNITY PLAN (SELF-FUNDED)TERHMO PREPAID PLANADMINISTERED IT PACIFIC MUTUALMAXICARE PREFERRED PLANMEDICAL/DENTALEPPLOYEECCNTRIBUTIONSHOSPITAL PATS FOR EMPLOYEE COVERAGE4 LIFE INSURANCE.1 DEPENDENT-S 45 00 PER PAT PERICOMEDICAL A DENTAL2. CR OZRE -S 65 00 PER PAT PERIMIF YOU CCNVERTED TO THESEPLANS AND PAID FULL COSTHOSPITAL PAYS FOR EMPLOYEE COVERAGE1 DEPEMDENT-S 60 00 PER PAY PER=2. OR MORE -5100 00 PER PAY PERIMCOBRASINGLE COVERAGE$ 177 46 MONTHS 104 23 MCNINRA1E12 PARTY COVERAGES 369 70 MORINS 217 65 MONTN3. PARTY COVERAGES 526.45 MONTI(S 297 01 MAINPR SCRIPTICASIF PURCNASED FIMN FVICU. CENTER52 00 CO-PATHENT FOR MAXICAREPHARNACT • $2 00 PER PRESCIIPTICNPRESCRIBED DRUGS LT MAILICAREOTHER PNARMACIES-REGULAR PLANBENEFITS APPLY.HOSPITAL DISCOUNTSF V.R.N. INPATIENT AMD CUTPATIENT NO DEDUCTIBLE REQUIRED. 100% DISCOUNT FOR EMPLOTEE ANDDEPENDENTS COVERED BY FVRN PLAN.RETIREMENTYOU MAT CONTRIBUTE UP TO 6% OF PI1EVICUS 'FEAR'S EARNINGS THROUGN PAYROLL DEDUCTIONS. EACH TEAR THETHE HOSPITAL WILL HATCN TCUR CONTRIBUTICN AT 50%PAID TIME OFF•COSINES VACATION. HOLIDAYS. RICE LEAVE. BIRTHDAY. PERSCNAL OAT1 TO 4 TURA, TO 9 TEARS10 TEARS •DAYS • NONISDAYS - ROMSOATS - NCURS312483729642336TOTAL PER YEAR12%14%16ZADDITICNAL CASH VALUE11mremmemmews.m.w.....m...:.====wommeammellanvam rs==mmaouipwmmermmammammemwommww.m..11EASE PAT II EMPLEEOYS MAY RE CEIVE 100% CASH PAYOFF FOR PTO AFTER 1 YEARII_ II11,4KATICRAL ASSISTANCE 1111P1,000.00 PEI YEAR..MVEr.Liki.M1DAYS • HOURS2721610%ADOITICNAL PAY. RASED UPON SPECIFIC PERFORMANCE REQUIREMENTSCAREER ADVANCEMENT - CLINICAL 1 • 12.90 - 18.06CLINICAL II • 13.93 - 1930•CLINICAL III•1505- 21 07•CLINICALIV•1791- 25 07•to be developedPAY FOR PERFORM/MEICLINICAL LADOER: FOR FURTHER INFORNATAN CONTACT TOUR CLINICAL MAXAGER 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX B (continued)700WEILI _ALLEY EINGICNAL HOSPITAL MC )0____AAL CHEMPaILLTSMISMOSENSCE-EaUSagrinOULIBEIZIMILIZBMW= ELIGIBIZBENEFIT INELNIDLaEVENING 20.00NIGHTS 22.00DRY 19.00TIER 1 \TIM 226.00 (full shift)28.00 (full shift)30.00 (full shift)v=EWAPART TINE_I WM( BENEFTTOCLINICML I FM= /CR THE navirr 24 !MRS AIM T332t 2 EXITS Pit Acorrusaa,Boas WOMED IN A ICIONEISIC.8 NPR SHIFT: 17.00 X 24 = $408 + 26.00 I 16 = $416 = $824/WK12 INWR SHIFT: 17.00 X 24 = $408 + 26.00 1 12 = $312 = $ 720/WKISELTINILMALMOSEIMVTIEL1 HAMM! Tall FIRST 24 HOURS AND TIER 2 RAMS 7C6tAr1ITTIZNAL HOURS=HIM IN VOMPOISL8 ma MUM MOO X 24 = $436 + 26.00 1 16 = $416 = $872/NX128SUR MITT: 19.00 I 24 = $ 456 + 26.00 X 12 = $312 = $768/WEHaft ALL HOLIDAYS SCREED WILL ER COMPENSATED AT TIER 1 OR CLINICAL LADDER RAME.PORNIMEEER INFORMATION PLEASE COM= YOUR CLINIC= =oast.CLINICAL I12.90-18.06CLINICAL II13.93-19.50*CLINICAL III15.05-21.07*CLINICAL IV17.91-25.07* to be developedPLO HOURS ACCRUE ONLY ON HOURS WM:ED IN maturr ELIGIBLE STATUS=NIKON THRESZEILD WORKED HOURS PER WEEK:(3) 8 HOUR SHIFTS(2) 12 HOUR SEIMPART TINE I2424PART TINE II2424ELL HOURS NEM IN ANNUMEEK UP TO ISIS THRESH= ARE PAID AT:KART TIME I - REGULAR STAFF R. N. RATE (cmancAL MUM.SART TINE II - TIER 1 PER DIEM NATE.5/11 FOUNTAIN VALLEY REGIONAL HOSPITAL559APPENDIX B (continued)SALARY & FRINGE BENEr--- STUDYAPRIL 198813-May-88PREPARED BY. I M WFILE NAME .SALSTY5-- - CLINICAL I RN - - -NURSING R N 'SSTEP 1STEP 2STEP 3STEP 4STEP 5BASE RATE13.95114 65315 38516.15516 962INS COST *1.4501.4501.4501.4501 450- P T 0 "0.0000.0000 0000.0000.000lENSION0 4520 4'50.4980 5230 550SUBTOTAL15.85716.578, 17.33418 12818 962ANNUAL EFrICTIVE SALARY32.983Z4.48236.05537.70739,441-- - CLINICAL II RN - - -NURSING R N 'SSTEP 1STEP 2STEP 3STEP 4STEP 5SASE RATE14.66515.39816.16816.97617.825INS. COST *1.4501.4501.4501.4501.450P T 0 **0.0000.0000.0000.0000.000PENSION0.4750.4990.5240.5500.578SUBTOTAL16.59017.34718.14218.97619.852ANNUAL EFFECTIVE SALARY34,50836,08137,73639,47041,293-- - PER DIEM RATE -PER DIEM RATE (1)19/2619/2619/2619/2619/26YEARLY SALARY45,34445,34445,34445,34445,344LESS: P T 04,5345,4415,4415,4416.802INSURANCE *4,4364.4364,4364,4364.436SUBTOTAL36,37335,46635,46635,46634.106TWO PARTY COVERAGEEMPLOYEES MAY RECEIVE CASH PAYOFF FOR P 1 0= DOLLAR FOR DOLLARPER DIEM RATE $19 USED FOR 1ST 24 HRS. ANDPER DIEM RATE $26 USED FOR NEXT 16 HRS. - r LIN -II RNSTE• 3(FULL IImE)cA3E RATE(NrO'Ll-orN-3,nmUB-CTAL20092560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX B (continued)ANNUAL EFFFCTTVE 3ALARY-- - ,LINICAL II RN - - - & PER OIEM - - - -CLIN 3TOTALPERSTE• ,OIENSAL(FART TINE 11'PART TINE 21SAL26 0016 168I 45O 001 164O 000 ,14O 0019 09626 00041 77123 33221 63245 464 t1( 2)CiFFERENTIAL BETWEEN FULL AND PART TIME BENEFITSFULL-TTKE EMPLOYEES WITH THREE YEARS SERVICEACCURAL RATE EQUALS 12%31CONSIDERED PART-TIME EMPLOYEES WITH VARIABLEEXTRA HOURSFULL-TIME EMPLOYEES WILL BE RECRUITED TO FILLTHE RECENTLY VACATED POSITIONS FOUNTAIN VALLEY REGIONAL HOSPITAL561APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to recognize and bargainwith United Nurses Association of California as theexclusive representative of the employees in thebargaining unitWE WILL NOT institute changes ,in matters in-volving compensation and other terms and condi-tions of employment of unit employees withoutprior notification to and bargaining with the UnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll full-time and regular part-time professionalemployees employed in the following classifi-cations medical librarian, accountant, senioraccountant, cost accountant, computer pro-grammer, internal auditor, patient representa-tive, utilization review coordinator, peerreview coordinator, radiologic education coor-dinator, registered nurses, admitting nurse, preadmit R N, nurse epidemiologist, patient coor-dinator, cath lab R N, charge nurses, interimpermittees, cardiac rehab R N, medical tech-nologist supervisors, medical technologists,clinical instructors, pennatal instructors, regis-tered pharmacists including pediatric pharma-cist and satellite pharmacist, registered dieti-cians, social workers including clinical socialworkers, maternal-child social workers andmedical social workers, speech pathologists,registered physical therapists, and registeredoccupational therapists employed by the Em-ployer at its facility located at 17100 EuclidAvenue, Fountain Valley, California, exclud-ing nonprofessional employees, physicians,residents, interns, head nurses, assistant headnurses, assistant director of nursing P M, as-sistant director of nursing nights, associate di-rector of nursing, operating room supervisor,director of nursing services, manager of nurs-ing education, director of fiscal 'services, con-troller, business office manager, data process-ing manager, data processing supervisors, man-ager of internal review, utilization review su-pervisor, quality review supervisor, director ofnutrition, assistant director of food services, as-sistant director of nutrition, cafeteria specialevents coordinator, director of human re-sources, employment manager, director ofpharmacy, assistant chief pharmacist, directorof respiratory therapy, supervisor of respirato-ry therapy, director of radiology, radiology su-pervisors, director of physical therapy, direc-tor of cardiology, laboratory director, chieftechnologist, assistant chief technologist, su-pervisor of cardiology, cardiac rehab coordi-nator, system review coordinator, staffing co-ordinator, dialysis coordinator, director ofmedical records, assistant director of medicalrecords, mailroom supervisor, director of ad-ministrative services, administrator, respiratorycare practitioner I, respiratory care practition-er II, respiratory care practitioner applicant,radiologic technologist I, radiologic technolo-gist II, senior radiologic technologist I, seniorradiologic technologist II, C T technologist,C T scan coordinator, special procedure tech-nologist, ultrasound technologist I, ultrasoundtechnologist II, nuclear medicine tech I, spe-cial procedure technologist in cardiac cath lab,cardiovascular technologist, LVN I, LVN II,engineering and maintenance employees, officeclerical employees, environmental service em-ployees, marketing and public relations em-ployees, business office employees, purchasingand central supply employees, pharmacyclerks, pharmacy technicians and messengers,nurse assistants, ward secretaries, nursing ad-ministrative secretaries, monitor technicians,operating room technicians, computer opera-tors I and II, data entry clerks, tumor regis-trar, coding coordinator, watchmen, guardsand supervisors as defined in the ActWE WILL, on the Union's request, rescind theunlawful unilateral changes that we implemented inthe rate and mode of compensation for certain ICUnurses, in the unit employees' merit pay program,and/or in the wage payment system for regularpart-time registered nurses, and bargain with theUnion concerning these mattersWE WILL make whole all employees, with inter-est, for any losses they may have suffered as aresult of the unlawful unilateral changes aboveFOUNTAIN VALLEY REGIONAL Hos-PITAL AND MEDICAL CENTER